DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	2.     	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/31/2018 (CN201810094787.0). It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55. The Examiner notes the Applicant’s authorization to access the Chinese priority document, but notes that the document should be filed by the Applicant. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.

Claim Objections
4.	Claims 4 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments/Amendments
5.	Regarding the 35 U.S.C. §112(a) rejection of claims 4 and 12 (see section 10 of the Office Action dated 03/03/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

	
 6.	Regarding the 35 U.S.C. §112(b) rejection of claims 1 – 5 and 8 - 15 (see section 11 of the Office Action dated 03/03/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 
7.	Regarding the 35 U.S.C. §112(b) rejection of claims 4 and 12 (see section 12 of the Office Action dated 03/03/2022), the Applicant’s amendments have been fully considered; the newly amended claim language overcomes the previously applied rejection, which has been withdrawn. 

8.	Regarding the Applicant’s arguments (see pp. 7 - 10 of the Applicant’s Remarks dated 06/03/2022) related to the prior art rejection of the claims (see sections 13 - 15 of the Office Action dated 03/03/2022), the arguments put forth have been have been fully considered, but are not persuasive. 
	Regarding the independent claims, the Applicant argues that the prior art, Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A), does not teach the limitation “in response to determining that the first system clock of the AP is abnormal, recover the first system clock of the AP by rebooting the AP”. The Examiner disagrees. Gao discloses, at cited paragraphs [0074 – 0075], adjusting the system time of the device such that it is time synchronized (i.e. correcting the system time) when it is not synchronized. Jeong discloses that a “clock synchronization procedure is performed at the reboot” and “clock synchronization is periodically performed… in the reboot… to decide the input value to the clock synchronizer”, at cited paragraphs [0002] and [0040]. The Examiner believes that one of ordinary skill would see the need of Gao to have a synchronized clock, and find a solution in Jeong’s rebooting of the device to sync the clock. The Applicant’s arguments are therefore unpersuasive. 
	Regarding claim 6, the Applicant argues that the prior art does not teach that when the time difference is less than a pre-determined threshold, the clock is not abnormal. The Examiner disagrees, and notes that the cited section of Gao involves determining if there is an abnormal clock based on whether there is an average time difference obtained. If this time difference is zero (i.e. less than a non-zero threshold) than the clock is not updated (i.e. not abnormal). The Applicant’s arguments are therefore unpersuasive.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 1 – 3, 6, 9 – 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A).

Regarding claim 1, Gao discloses subject matter relating to time synchronization. Specifically, Gao discloses a device comprising
at least one processor; and (device with processor; see paragraph [0128] and Fig. 10)
memory storing instructions that, when executed by the at least one processor, cause the device to (memory with code; see paragraph [0128] and Fig. 10):
detect a time difference between a first system clock of an access point (AP) and a second system clock of a controller (time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2); 
determine that the first system clock of the AP is abnormal when the time difference (an average time difference between the devices is greater than or equal to a pre-determined time difference threshold (i.e. an abnormal clock with difference greater than zero) is found, based on time difference data; see paragraphs [0055 - 0065] and Fig. 1); and 
in response to determining that the first system clock of the AP is abnormal, recover the first system clock of the AP when the first system clock of the AP is abnormal by rebooting the AP (time is adjusted to correct value in response to it being abnormal; see paragraphs [0055 – 0065], [0074 – 0075] and Fig. 1)
Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other words, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 

Jeong discloses subject matter relating to time synchronization. Specifically, Jeong discloses clock synchronization when the device is rebooted (see paragraphs [0002] and [0040]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).


	Regarding claims 2 and 10, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
	wherein the time difference is detected by any two adjacent time synchronize procedures between the AP and the controller (time difference procedure is repeated; see paragraph [0050])

	Regarding claims 3 and 11, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
	wherein in a time synchronize procedure, a time 15synchronize request message is sent to the controller, and a time synchronize respond message is received from the controller (request is sent, and ACK is returned; see paragraphs [0040 – 0043] and Fig. 2).

	Regarding claim 6, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao further discloses:
	wherein if the time difference is less than the pre-determined time difference threshold, the AP is not abnormal (if there is no average time difference between devices (i.e. abnormal clock), then time is not adjusted (i.e. is not abnormal); see paragraphs [0055 - 0075] and Fig. 1; the Examiner notes that zero time difference is less than a positive threshold)

	Regarding claim 9, Gao discloses a method comprising: 
detecting, by a processor of an access point (AP) (device with processor; see paragraph [0128] and Fig. 10), a time difference between a first system clock of the AP and a second system clock of a controller (time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2); 
20determining, by the processor, that the first system clock of the AP is abnormal when the time difference (an average time difference between the devices is greater than or equal to a pre-determined time difference threshold (i.e. an abnormal clock with difference greater than zero) is found, based on time difference data; see paragraphs [0055 - 0065] and Fig. 1); and 
in response to determining that the first system clock of the AP is abnormal, recover the first system clock of the AP when the first system clock of the AP is abnormal by rebooting the AP (time is adjusted to correct value in response to it being abnormal; see paragraphs [0055 – 0065], [0074 – 0075] and Fig. 1)

Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other words, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 

Jeong discloses subject matter relating to time synchronization. Specifically, Jeong discloses clock synchronization when the device is rebooted (see paragraphs [0002] and [0040]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

	Regarding claim 14, Gao discloses a non-transitory computer readable storage medium storing instructions that, when executed by a processor of an access point (AP) (device with storage medium and processor; see paragraph [0128] and Fig. 10), causes the processor to: 
	detect a time difference between a first system clock of an access point (AP) and 20a second system clock of a controller (time difference between devices is determined; see paragraphs [0038] and [0051 - 0055], and Figs. 1 and 2);
	determine t the first system clock of the AP is abnormal when the time difference (an average time difference between the devices is greater than or equal to a pre-determined time difference threshold (i.e. an abnormal clock with difference greater than zero) is found, based on time difference data; see paragraphs [0055 - 0065] and Fig. 1); and
in response to determining that the first system clock of the AP is abnormal, recover the first system clock of the AP when the first system clock of the AP is abnormal by rebooting the AP (time is adjusted to correct value in response to it being abnormal; see paragraphs [0055 – 0065], [0074 – 0075] and Fig. 1)
Gao does not explicitly disclose that the two devices are AP and controller, and does not explicitly disclose that the clock is recovered when by rebooting the AP.

However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Gao by specifying that the devices in question could be an AP and a controller. One of ordinary skill in the art would have found it obvious to do so in order to apply this technique to more devices, and given that the type of device is not particularly relevant to the time synchronization procedure, which would work in the same manner regardless of the type of device. In other words, the claim would have been obvious because the substitution of one known element for another, yielding predictable results, has been determined by the Supreme Court (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) to be obvious to one of ordinary skill in the art at the time of the invention. 	
Jeong discloses subject matter relating to time synchronization. Specifically, Jeong discloses clock synchronization when the device is rebooted (see paragraphs [0002] and [0040]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Gao with Jeong by specifying that the clock recovery is done automatically via rebooting. One of ordinary skill in the art would have found it obvious to do so, as the Applicant points out (see p. 7 of Applicant’s Remarks dated 12/29/2021) as this would be a simple and effective mechanism to synchronize the clocks. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).


10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A) and in further view of Pfeifer (US 20150139199 A1).

Regarding claim 5, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao does not explicitly disclose the limitations of claim 5. 

Pfeifer discloses subject matter relating to time synchronization. Specifically, Pfeifer discloses:
wherein before sending the time synchronize request message, a Hello Request message is sent to the controller, and a Hello Respond: OK message corresponding to the Hello Request message is received from 5the controller (hello message is sent, and a hello acknowledgement is returned; see paragraphs [0059 – 0061] and Fig. 2).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gao and Jeong with Pfeifer by incorporating the Hello and Hello reply prior to the time sync process. One of ordinary skill in the art would have found it obvious to do so, as this would prevent wasting resources on trying to sync with devices that are not available. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

11.	Claims 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 20170208558 A1) in view of Jeong (KR 20160040042 A) and in further view of Patel (US 20110281571 A1)
	
	Regarding claims 8, 13, and 15, Gao and Jeong teach the subject matter of the parent claim(s), as noted above. Gao does not explicitly disclose the limitations of claims 8, 13 and 15. 

	Patel discloses subject matter relating to time synchronization. Specifically, Patel discloses:
	wherein the memory storing instructions further comprise an instruction that, when executed by the at least one processor, cause the device to, in response to determining that the first system clock of the AP is abnormal, report the first system clock of the AP to the controller (device calculates time difference and sends it to controller; see paragraph [0048])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Gao and Jeong with Patel by reporting the time difference to the controller. One of ordinary skill in the art would have found it obvious to do so, as this would provide an indication of potential problems with the device. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	A) Wang - US 20180176874 A1


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464  

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464